PER CURIAM.
Having carefully considered the parties’ arguments and reviewed the record, we affirm as to all issues raised except one. As appellee correctly concedes, the trial court made a mathematical error in its calculation of appellant’s child support obligation. The correct calculation results in a child support obligation for appellant of $353.42 per month, and an outstanding retroactive obligation of $826.84. On remand, we direct the trial court to enter an amended order correcting those two figures. In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, BROWNING, and LEWIS, JJ., concur.